Citation Nr: 0412510	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an extraschedular rating for the residuals of 
a right ankle sprain.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Private Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel 







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1975 to October 1977.  This case is before the Board 
of Veterans Appeals (Board) pursuant to a July 2003 ORDER 
from the United States Court of Appeals for Veterans Claims 
(Court).  The case was originally before the Board on appeal 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied an extraschedular rating for a right 
ankle disorder.  In June 2002 the Board denied the veteran's 
appeal in this matter, and he appealed the denial to the 
Court.  

In the June 2002 decision the Board also remanded to the RO 
for issuance of a statement of the case (SOC) the matter of 
entitlement to an earlier effective date for a rating in 
excess of 10 percent for right ankle disability.  The RO 
complied with the remand order, and informed the veteran that 
to perfect an appeal in that matter he needed to submit a 
substantive appeal and advised him of the time period 
provided for doing so.  A substantive appeal has not been 
submitted, and the matter of an earlier effective date is not 
before the Board.

Since the Court Order remanding this claim to the Board, the 
veteran has submitted medical evidence and statements which 
appear to raise a claim for an increased rating for the 
residuals of a right ankle sprain.  The Board calls to his 
attention the fact that he previously withdrew such claim, 
and it was dismissed in the June 2002 decision.  That portion 
of the decision was not appealed to the Court, and is final.  
The statements also appear to raise the matters of 
entitlement to an increased rating for low back strain, 
entitlement to service connection for a left ankle disorder 
as secondary to the right ankle disability, and entitlement 
to a total disability rating based on unemployability due to 
service-connected disabilities.  These issues have not yet 
been addressed by the agency of original (AOJ) jurisdiction 
and are referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  
REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  Here, the veteran has submitted medical evidence, 
lay statements, and an argument from his representative.  
These records include a private medical examination report as 
well as additional pertinent medical evidence concerning the 
right ankle and its impact on the veteran's employability.  
This evidence has not been considered by the RO, and the 
appellant has not waived initial AOJ consideration of this 
evidence.   

The Court's Order remanding this claim to the Board indicated 
that the Board had failed to discuss adequately the amended 
duty to notify.  Specifically, the Board had failed to 
discuss which, if any, document in the file notified the 
veteran which information necessary to substantiate his claim 
was to be provided by each party.  The Court has provided 
additional guidance regarding notice requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA) in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  While the VA sent the 
veteran an October 2003 letter with notice as to the instant 
claim, such notice may not be adequate under the Quartuccio 
guidelines.  

Consequently, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, the Federal Circuit 
decision in DAV, applicable precedent 
Court's decisions, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that 
the veteran is advised specifically of 
what is needed to establish this 
claim, what the evidence shows, and of 
his and VA's respective 
responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time 
to respond.  

2.  The RO should undertake any 
remaining development deemed 
necessary, including ordering another 
VA examination if needed.  Then the RO 
should readjudicate the claim for an 
extraschedular rating for the 
residuals of a right ankle.  If the 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to complete the record, meet 
due process requirements, and provide adequate notice and 
assistance.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


